Citation Nr: 0842443	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
asthma. 

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
allergies. 

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
migraine headaches. 

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from May 1978 to June 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA 

In December 2006 and in March 2007, the veteran submitted 
additional evidence in support of his claims, but did not 
waive his right to have the RO initially consider this 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).  However, since the evidence warrants the reopening 
of the claims of service connection for bilateral hearing 
loss, asthma, allergies, migraine headaches, and GERD, and 
the grant of service connection for migraine headaches, GERD, 
asthma, and tinnitus, the Board finds that the veteran is not 
prejudiced by the lack of initial review of this evidence on 
the part of the RO.  

Also, in September 2007, the veteran's representative 
submitted additional medical evidence on the veteran's 
behalf, referencing an appeal with respect to the veteran's 
service-connected back disorder, which is not a subject of 
current appellate review.  Review of this evidence also shows 
that it pertains to the cervical spine, and therefore is not 
pertinent to any of the claims on appeal, which were 
specifically identified by the veteran in his January 2006 
substantive appeal.  38 C.F.R. §§ 20.202, 20.1304 (2008).  
Potentially, this evidence may be construed as a claim for an 
increased rating for the veteran's service connected cervical 
spine disability, and it is referred to the RO for 
appropriate development and consideration. 


FINDINGS OF FACT

1.  A June 1984 rating decision denied the veteran's claims 
for service connection for migraine headaches; hearing loss, 
allergies, asthma, and GERD.  He did not appeal that 
decision.  

2.  However, there is additional evidence since that decision 
that is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of his claims for service connection for 
migraine headaches; hearing loss, allergies, asthma, and 
GERD.

3.  Migraine headaches have been related to active service.

4.  GERD has been related to active service.

5.  Asthma has been related to active service.

6.  Tinnitus has been related to active service.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision that that denied service 
connection for migraine headaches; hearing loss, allergies, 
asthma, and GERD is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  Additional evidence submitted since the June 1984 rating 
decision is new and material, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Migraine headaches were incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

4.  GERD was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

5.  Asthma was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

6.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Duty to Assist

With regard to new-and-material evidence claims, the VCAA 
requires notice of the evidence needed to reopen the claim - 
including specifying the reasons for the prior final denial, 
and the evidence to establish the underlying benefit sought.  
See also Kent v. Nicholson, 20 Vet. App.1 (2006).  Here, 
however, since the Board is reopening the veteran's claims, 
there is no need to discuss whether there has been compliance 
with Kent because even if, for the sake of argument, there 
has not been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; see also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for Migraine 
Headaches, Hearing loss, Allergies, Asthma, and GERD

The RO originally considered and denied the veteran's claims 
of service connection for migraine headaches; hearing loss, 
allergies, asthma, and GERD in a June 1984 rating decision.

The veteran's service medical records showed complaints or 
treatment for migraine headaches, hearing loss, allergies, 
asthmatic bronchitis, and esophageal reflux.  Service medical 
records and the veteran's May 1983 military separation 
physical examination noted a pre-service history of 
migraines, hearing loss, allergies, and asthma.

In the June 1984 rating decision, the RO determined that 
asthmatic bronchitis preexisted service, as did hearing loss, 
migraine headaches, and allergies.  Esophageal reflux was 
reported by the RO as not shown at service discharge or on VA 
medical examination.  The veteran was informed of the rating 
denials in a July 1984 letter from the RO. 

For a VA decision to become final and binding on a veteran, 
he or she must first receive written notification of the 
decision.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
The written notification must explain the reasons and bases 
for the decision and apprise the veteran of his or her 
procedural and appellate rights, in the event he disagrees 
with the decision and elects to appeal.  38 U.S.C.A. § 
5104(a) (West 2002); 38 C.F.R. §§ 3.103, 19.25 (2008).

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of a claim and absent the filing of a substantive 
appeal (VA Form 9 or equivalent statement) within the 
remainder of that year or within 60 days of the mailing of 
the statement of the case (SOC), whichever is later, a rating 
determination is final and binding based on the evidence that 
is then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2008).

Review of the July 1984 RO letter to the veteran shows that 
it is in compliance with these pertinent notification 
procedures.  The veteran did not file a timely notice of 
disagreement to initiate an appeal of that decision or a 
substantive appeal to complete the steps necessary to have 
the Board review his claim.  As a result, that June 1984 
rating decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

In May 2004, the veteran filed an application to reopen his 
claims for service connection for migraine headaches, hearing 
loss, allergies, asthma, and GERD.  Among the additional 
evidence that has been received in conjunction with this 
application to reopen his claims includes several statements 
from private physicians that establish etiological 
relationships between the veteran's claimed disabilities and 
his period of military service. 

In a statement dated and received in December 2006, a private 
physician, after review of the veteran's service records and 
medical history, opines that the dramatic and chronic change 
in the veteran's allergies and the onset of asthma are 
recorded in the service medical records and likely as not the 
veteran's duties and exposures with the Air Force, 
contributed significantly.  With respect to GERD, the 
physician opined that the veteran had no GERD prior to 
service, and that in service he began with chronic GERD, and 
likely as not the stresses and activities of an Air Force 
Flight surgeon and ER director, contributed to the onset and 
degree of his problem.

In an undated statement, received in December 2006, a private 
otolaryngologist and an audiologist, after review of service 
records, opined that the veteran's hearing loss and tinnitus 
were as likely as not related to his Air Force duties. 

In a May 2007 statement, after review of the veteran's 
service medical records, a physician opined that it was as 
least as likely as not, that the veteran's migraines were 
aggravated by his active duty service. 

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

When making the determination of whether evidence is 
material, the "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If new and material evidence has been received, then the 
claim will be reevaluated on the underlying merits, but only 
after ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

With respect to each of the claims for service connection for 
migraine headaches; hearing loss, allergies, asthma, and GERD 
the evidence from the various physicians and clinicians is 
new, in that it has not been submitted to VA before and, 
therefore, not considered by the RO.  Equally significant, 
this new evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  Respectively to each claim on appeal, 
this evidence, according to the Justus holding is presumed 
credible albeit for the limited purpose of determining 
whether it is new and material, presents a medical nexus for 
service connection or aggravation of a preexisting disability 
during service.  38 C.F.R. § 3.303 (2008). See, e.g., Hickson 
v. West, 11 Vet. App. 374, 378 (1998).

Accordingly, the veteran's application to reopen the claims 
for service connection for migraine headaches; hearing loss, 
allergies, asthma, and GERD is granted.  38 U.S.C.A. § 5108.  
The veteran's claims on appeal are granted to this extent, 
and this extent only, subject to the further development on 
remand.





The Claims for Service Connection for Asthma, GERD, Migraine 
Headaches, and Tinnitus on the Merits

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's entrance examination in December 1977 does not 
note findings or a history of migraine headaches, GERD, 
asthma, or tinnitus.  

In a July 1978 service medical examination report, performed 
shortly after the veteran's service entrance, it was 
indicated that the veteran reported yearly problems with 
migraine headaches, but none within the previous year and a 
half.  Service medical records also reflect that the veteran 
received treatment for asthma, gastroesophageal reflux, and 
tinnitus. 

It is imperative to note that VA law provides that a veteran 
is presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable 
evidence establishes that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. §§ 
1111, 1132, 1137 (West 2002).  In this regard, although there 
is certainly evidence of record that suggests that he 
suffered with symptoms of asthma and migraine headaches, 
neither of these conditions were noted at the time of the 
veteran's entry into active service, and the Board therefore 
finds that the presumption of soundness applies to not only 
his claims for service connection for tinnitus and GERD, but 
also his claims for service connection for asthma and 
migraine headaches.  

As noted above, while clear and unmistakable evidence may 
still establish that the veteran's asthma, GERD, migraine 
headaches, and tinnitus existed prior to service and were not 
aggravated by service, such evidence is not of record in this 
case.  Thus, as a result of the fact that VA does not dispute 
the existence of a current disability with respect to these 
claims, the remaining matter for consideration is whether 
there is sufficient evidence linking these current 
disabilities to service.

In this regard, the Board has carefully examined the private 
medical statements recently added to the record in February 
and March 2007.

Turning first to the statement dated in December 2006, the 
Board finds it noteworthy that after providing a very lengthy 
and detailed account of the veteran's medical history during 
service and after service since 1991 (he also apparently had 
records from the veteran's previous allergist dated between 
1987 and 1991, and all pertinent service medical records), 
Dr. Rand Malone concluded that the veteran suffered from 
chronic asthma during service and had continued to suffer 
chronic symptoms to the present.  He went on to note that 
likely as not, the veteran's service contributed 
significantly to the onset of his asthma.  Similarly, with 
respect to GERD, after noting that service medical records 
indicated that the veteran received intermittent treatment 
for reflux symptoms in service, Dr. Malone concluded that the 
veteran's duties also contributed to the onset of GERD from 
many various stressors.  Consequently, giving the veteran the 
benefit of the doubt, the Board finds that the evidence 
supports entitlement to service connection for asthma and 
GERD.

Turning next to the veteran's claims for service connection 
for migraine headaches and tinnitus, the March 2007 statement 
from psychiatrist, Dr. Thomas Meacham reflects the opinion 
that based on his review of the records and knowledge of 
migraines, it was reasonable to conclude that the veteran's 
migraines were, at least as likely as not, aggravated 
significantly by the veteran's active service.  The Board 
further notes that with respect to the veteran's tinnitus, an 
undated statement from Dr. Joseph Berger and Audiologist, 
Nathan Rhodes, reflects their combined opinion that the 
veteran's tinnitus was, as likely as not, directly related to 
his duties in service.  Thus, while the opinions of these 
medical care providers are shrouded to some degree in 
terminology of aggravation, the Board finds that neither 
report is sufficient to rebut the presumption of soundness, 
and that giving the veteran the benefit of the doubt, these 
opinions also permit the Board to grant the veteran's claims 
for service connection for migraine headaches and tinnitus.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

As new and material evidence has been submitted, the claim 
for service connection for allergies is reopened.

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for GERD is granted.

Entitlement to service connection for asthma is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

As was noted above, the veteran has recently submitted 
medical nexus statements from private physicians regarding 
his claims for service connection for hearing loss and 
allergy disabilities. 

The medical evidence of record includes a December 1977 
service enlistment medical examination report that reveals 
audiometric findings indicating impaired bilateral hearing as 
set forth under 38 C.F.R. § 3.385 (2008).  Bilateral hearing 
loss was also subsequently shown in a July 1978 service 
medical examination report, performed shortly after the 
veteran's service entrance.  At that time, pre-existing 
seasonal hay fever problems were also reported.  

As was also noted above, VA law provides that a veteran is 
presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable 
evidence establishes that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. §§ 
1111, 1132, 1137 (West 2002).  On the other hand, if a 
preexisting disorder is noted upon entry into service, the 
veteran may bring a claim for service-connection for 
aggravation of that disorder.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
condition.  Clear and unmistakable (obvious and manifest) 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service, on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2008).

With respect to the undated report regarding the veteran's 
hearing loss, the examiners also found that the veteran's 
hearing loss was related to his duties during service.  
However, unlike the veteran's tinnitus, the veteran's hearing 
loss was noted at the time of his entrance examination in 
December 1977, and thus, he would not be entitled to the 
presumption of soundness as to this claim.  Therefore, in 
this instance, the Board finds that it is further necessary 
to consider not only whether hearing loss was aggravated, but 
also whether it worsened beyond the natural progression of 
the condition, and the Board finds that the record is 
currently unclear as to the latter element.  Consequently, 
the Board will remand this issue for a VA etiological 
examination and opinion.  

As for the veteran's claim for service connection for an 
allergy disorder, the Board finds that the veteran's history 
of seasonal hay fever or other allergic disorder was not 
noted on his entrance examination and that he is therefore 
entitled to the presumption of soundness as to this claim.  
However, in his letter of December 2006, Dr. Malone states 
that in "reviewing the medical records and by history it is 
clear that he had a pre-existing mild seasonal allergies for 
which he was on prn antihistamines."  This evidence raises 
the issue of whether there may be clear and unmistakable 
evidence to rebut the presumption of soundness.  
Consequently, the Board finds that this claim must also be 
remanded for an appropriate etiological examination and 
opinion.  

Additionally, the RO must also consider the additional 
evidence submitted by the veteran, namely the December 2006 
and undated medical nexus opinions.  See also 38 C.F.R. § 
20.1304(c) (any pertinent evidence submitted by the appellant 
or his representative must be referred to the agency of 
original jurisdiction for initial review, unless this 
procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
be afforded a VA audiological examination.  
The claims folder must be made available 
to the examiner for review and its 
availability should be noted in the 
opinion that is provided.  All indicated 
studies should be conducted, and all 
findings reported in detail.  

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's preexisting 
bilateral hearing loss, noted upon the 
veteran's induction examination in 
December 1977, was aggravated during 
service.  (Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient 
to be considered aggravation in service.)

If bilateral hearing loss did worsen 
during service, was any such worsening 
beyond the natural progression of the 
condition?

A detailed rationale for any opinion 
expressed should be provided.  

2.  The RO should also arrange for a 
medical examination of the veteran's 
claimed allergy disorder.  The claims 
folder must be made available to the 
examiner for review and its availability 
should be noted in the opinion that is 
provided.  All indicated studies should be 
conducted, and all findings reported in 
detail.  The examiner should determine 
whether there is clear and unmistakable 
evidence that any pre-service allergy 
disability did not undergo an increase in 
severity during service, and was due to 
the natural progress of the disease.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale. 

3.  The RO must then review and re- 
adjudicate the remaining issues on appeal 
to include any evidence submitted since 
the September 2006 supplemental statement 
of the case.  If any such action does not 
resolve each claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative, if any, a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


